            Case 2:19-cv-01487-RAJ-BAT Document 25 Filed 06/14/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    RONALD SMITH ,

 9                               Plaintiff,                  CASE NO. 19-1487 RAJ

10           v.                                              ORDER DIRECTING STATUS
                                                             REPORT
11    WASHINGTON DEPARTMENT OF
      CORRECTIONS, et al.,
12
                                 Defendant.
13
            The pretrial deadlines set in the Court's October 2020 scheduling order have lapsed. Dkt.
14
     22. The Court accordingly ORDERS the parties to submit a joint status report advising the Court
15
     whether a trial date should be set and if so, the length of the trial, and a proposed date. The joint
16
     status report shall be filed no later than June 28, 2021.
17
            DATED this 14th day of June 2021.
18

19
                                                                    A
                                                            BRIAN A. TSUCHIDA
20                                                          United States Magistrate Judge
21

22

23




     ORDER DIRECTING STATUS REPORT - 1
